IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-88,154-01


                          EX PARTE RAYMOND YOUNG, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 92153-A IN THE 252nd DISTRICT COURT
                            FROM JEFFERSON COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to life imprisonment. The Ninth Court of Appeals affirmed his conviction. Young v.

State, No. 09-08-00164-CR (Tex. App.—Beaumont May 14, 2009) (not designated for publication).

        Applicant contends, among other things, that the State improperly suppressed material and

exculpatory evidence, the State presented false evidence at trial, his trial counsel rendered ineffective

assistance, and he is actually innocent based upon newly discovered or newly available evidence.

The trial court recommends we dismiss this application for non-compliance with the requirements
                                                                                                         2

of TEX . R. APP . P. 73.1. However, we disagree with the trial court’s recommendation and find that

Applicant has sufficiently complied with the requirements set out in the rule.

        Applicant has alleged facts that, if true, might entitle him to relief. Brady v. Maryland, 373
U.S. 83 (1963); Ex parte Weinstein, 421 S.W.3d 656 (Tex. Crim. App. 2014); Strickland v.

Washington, 466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App.

1999); Ex parte Brown, 205 S.W.3d 538, 545 (Tex. Crim. App. 2006). In these circumstances,

additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim.

App. 1960), the trial court is the appropriate forum for findings of fact. In order to resolve the

ineffective assistance issue, the trial court shall order trial counsel to respond to Applicant’s claim

of ineffective assistance of counsel. The trial court may use any means set out in TEX . CODE CRIM .

PROC. art. 11.07, § 3(d). In the appropriate case, the trial court may rely on its personal recollection.

Id.

        If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law as to whether the State

suppressed exculpatory and material evidence in this cause. The trial court shall also make findings

of fact as to whether the State presented false evidence in this cause. The trial court shall also make

findings of fact as to whether the performance of Applicant’s trial counsel was deficient and, if so,

whether counsel’s deficient performance prejudiced Applicant. The trial court shall also make

findings of fact as to whether Applicant is actually innocent based upon newly discovered or newly

available evidence. The trial court shall also make any other findings of fact and conclusions of law
                                                                                                         3

that it deems relevant and appropriate to the disposition of Applicant’s claim for habeas corpus

relief.

          This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: March 28, 2018
Do not publish